HALLEY, Justice
(dissenting).
I cannot concur in the majority opinion which appears to rely largely upon the holding of this Court in R. T. Stuart & Co. v. Graham, 117 Okl. 117, 245 P. 608, where the decisive point in support of the opinion is expressed in the first paragraph of the syllabus as follow:
“Where month after month the lessor has been receiving payment of the rent a few days later without objecttion, if he desires in the future to hold the lessee strictly to payment on the day the rent falls due, he must give him notice to that effect; otherwise the lessee will not be in legal default from delaying the usual time.”
*303I concede that the common law rule as to the termination of a tenancy, where not waived in the lease contract, required that the lessor must go upon the leased premises and between sunrise and sunset, demand payment of the rent by the tenant. However, as stated in the majority opinion, Section 8, 41 O.S.1951, there is a statutory provision as follows:
“When the time for the termination of a tenancy is specified in the contract, or where a tenant at will commits waste, or in the case of a tenant by sufferance, and in any case where the relation of landlord and tenant does not exist no notice to quit shall he necessary.”
In the Stuart case, supra, it is said that the lease contains a waiver of notice of the landlord’s intention to terminate the lease hut that there was “no waiver of the demand for rent.” It also stated the well established rule that forfeitures are not favored in law, and announced that “a lease contract cannot he forfeited for nonpayment of rent, unless demand is made for the payment ■of the same.”
Here the lease contract expressly provides that the rent was due and payable July 1, 1951. The rent was not paid on that date. The lessors executed a notice of termination of the lease on July 3, and filed it in ■the office of the county-clerk on July 5, de■claring, “said lease at an end and void.” July 6, 1951, the lessee-offered a check for ■.the rent which the lessors refused to accept.
The lease contract expressly provided:
“ * * * And it is also agreed that upon the failure to pay the rentals or any part thereof as herein provided, then the lessor may declare this lease and an end and void, and re-enter the •premises and take possession of same.
“It is further agreed, that at the end •of this lease, or sooner termination -thereof, the lessee shall give peaceable ■possession of the premises to the les•sor and upon the nonpayment of the rent or any part thereof at any time said lessor may distrain for rent due and declare this lease at an end and void, and re-enter and recover possession by forcible entry and detainer, and notice of such election and demand of possession are hereby waived. This lease shall not be considered renewed except by written agreement of the parties.”
The first paragraph above expressly provides that “failure to pay the rentals or any part thereof as herein provided, then the lessor may declare this lease at an end and void, and re-enter the premises and take possession of same.” This language is clear.
The second paragraph provides that upon nonpayment of rent the lessor may destrain for rent due and “declare the lease at an end and void” and “notice of such election and demand for possession are hereby waived.”
It does not expressly waive demand for payment of rent, but in my opinion no such demand was necessary to end the lease in view of the foregoing lease provisions. The law never requires the doing of a “vain and useless thing.”
If the lessee agreed to give the lessor the right to declare the “lease at an end and void” upon failure to pay rent when due and to re-enter and recover possession, and that notice of such acts are waived by the clear words of the lease contract, why would any demand for the payment of rent be necessary? The rent was not paid nor tendered on the day it was due, July 1, 1951.
To me it seems very unreasonable to contend, under such facts as are before us, that the lessor would have been required to go upon the premises and before sundown expressly demand payment of the rent, when the lessee had agreed in writing that upon his failure to pay rent when due the lessors could re-enter and take possession, and that notice of such intention was expressly waived. In effect the demand for payment of rent was waived by the terms of ■the lease contract and was wholly unnecessary. For these reasons I dissent.